00DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The title objection is withdrawn.
The abstract objection is withdrawn.
The specifications are withdrawn. 
The 112(b) rejections are withdrawn.
Applicant’s remarks on claim 1 have been considered but are not persuasive.  Applicant states that “the anode of the second diode is connected directly to the second node”.  However, the only changes to the claim language in independent claim 1 appear to regard the first diode not the second, and the first diode is between ground and the switching node in applicant’s Figure as well as the prior art of Babu.  As such, these arguments are not persuasive. Examiner cannot read limitations from the specification into the claims, and as such the present 103 rejection must be maintained.  Assuming applicant intended to specify generating VCC off the switching node (claimed second node) rather than the output node, an additional reference has been attached to the 892, which appears to teach the limitation.
Applicant’s amendment has also caused a number of new claim objections.  There appears to be a minimal difference in wording between claims 5/10, claims 5/13, claims 7/11, claims 7/14 and claims 12/15.  The requires an objection per MPEP 608.  Please either clarify the large difference in wording or delete repeated claims.  
Applicant’s claim 8 appears to have been lost limitations.  For the purposes of examination, it will be assumed that claim 8 is (Previously Presented), since the present amendment appears to have lost some of the prior text from the 20 April 2021 Amendment. This does require a 112 rejection though, since it is unclear if applicant intended to modify the claim.
Claim Objections
Claim 5, 10, 13; 7, 11, 14; and 12, 15 are objected to under 37 CFR 1.75 as being a substantial duplicate(s) of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As to claim 8, applicant states that claim 8 is original.  However, it does not match the original or previously presented claim 8.  As such, it is unclear if applicant intended to revert or modify the claim.  For the purposes of examination, it will be assumed that applicant meant to have the claim match the amendment filed 20 April 2021.  The text shall assume to match the previously presented claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et als “Simulation and Performance Analysis of CCM Zeta Converter with PID Controller” (IEEE NPL) in view of Uchida (US 6307359).
As to claim 1,  Babu discloses (see image below) a DC-DC converter comprising: an input end; an output end; a switch element having one end and another and, the one end of the switching element being connected to the input end; a coupling capacitor having one end and another end, the one end of coupling capacitor being connected to the another end of the switch element at a first node; a first inductor having one end and another end, the one end of the first inductor being connected to the another end of the coupling capacitor at a second node, the another end of first inductor being connected to the output end at a third node; a control circuit configured to control the switch element; a second inductor having one end and another end, the one end of the second inductor being connected to the first node, the another end of the second inductor being connected to a ground; a first diode having a cathode and an anode, the cathode of the first diode being connected directly to the second node, the anode of the first diode being connected to the ground; a smoothing capacitor having one end and another end, the one end of the smoothing capacitor being connected to the third node, the another end of the smoothing capacitor being connected to the ground; a comparator configured to be powered with a power voltage, and to compare a voltage at the output end with a reference voltage so as to output a comparison result to the control circuit.
Babu does not disclose a cathode of the first diode being connected directly to the second node, a second diode having an anode and a cathode, the anode of the second diode being connected to the second node, the cathode of the second diode being connected to the comparator, the second diode being configured to supply the power voltage from the cathode to the comparator; and an output capacitor having one end and another end, the one end of the output capacitor being connected to the cathode of the second diode, the another end of the output capacitor being connected to the ground.

    PNG
    media_image1.png
    934
    846
    media_image1.png
    Greyscale

Uchida teaches (Fig. 3) a second diode (9) having an anode and a cathode, the anode of the second diode being connected to the second node (V6 connected via items 5, 3), the cathode of the second diode being connected to the comparator (63), the second diode being configured to supply the power voltage from the cathode to the comparator; and an output capacitor (10) having one end (9/10) and another end (GND), the one end of the output capacitor being connected to the cathode of the second diode, the another end of the output capacitor being connected to the ground.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to the control power supply disclosed in Uchida to decrease the amount of live input connections.
	As to claim 3, Babu in view Uchida teaches wherein the control circuit is configured to: detect the voltage at the output end before driving the switch element, and control the switch element to start the DC-DC converter by a soft start when the voltage at the output end detected before driving the switch element is higher than a predetermined voltage value (both show a comparator comparing output to a reference driving a modulation signal).
As to claim 8, Babu in view of Uchida teaches wherein the DC-DC converter is configured to boost a voltage at the input end, and apply the boosted voltage to the output end ( a sepic converter can buck or boost).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Babu (IEEE NPL) in view of Uchida (US 6307359) and Hingden (JP 2016 100588 A).
As to claim 2, Babu in view of Uchida does not teach wherein the control circuit is configured to control the switch element to output a constant current from the output end of the switch element.
Hingden teaches wherein the control circuit is configured to control the switch element to output a constant current from the output end of the switch element (¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use current control as disclosed in Uchida to prevent overheating.
Claim 3-4 are (as best understood) rejected under 35 U.S.C. 103 as being unpatentable over Babu (IEEE NPL) in view of Uchida (US 6307359) and Daly (US 9,998,001).
As to claim 3, Babu in view of Uchida do not teach wherein the control circuit is configured to: detect the voltage at the output end before driving the switch element, and control the switch element to start the DC-DC converter by a soft start when the voltage at the output end detected before driving the switch element is higher than a predetermined voltage value.
Daly teaches wherein the control circuit is configured to: detect the voltage at the output end before driving the switch element (Col. 3, line 55- Col. 4, line 6“when the power supply controller is powered down or the Output voltage 103 is below a lock-out threshold voltage 102. Upon start-up, as the Output voltage 103 begins to rise, the UVLO voltage 101 can change state 104 when the Output voltage 103 satisfies the lock-out threshold voltage 102. Thus, the UVLO voltage 101 prevents the secondary controller from powering on until the Output Voltage 103 reaches a predetermined value.”), and control the switch element to start the DC-DC converter by a soft start (Col. 4, line 19 “soft start”) when the voltage at the output end detected before driving the switch element is higher than a predetermined voltage value (UVLO lockout voltage).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to UVLO on the output as disclosed in Daly to provide a minimum voltage to downstream components.
As to claim 4, Babu in view of Uchida and Daly teach wherein a power storage device (Uchida 4) is connected to the output end, when the DC-DC converter stops, the power storage device is left unworked with a left- unworked voltage, the left-unworked voltage being a voltage suppressing degradation of characteristics of the power storage device, and the predetermined voltage value is determined according to the left-unworked voltage of the power storage device (UVLO thresholds are typically designed to prevent degradation of electrochemical cells such as capacitors and batteries).
Allowable Subject Matter
Claims 5-7, 10-15 would be allowable if set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10-15 would be allowable if rewritten to overcome the formal issues set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 5, the prior art fails to disclose: “ when the voltage at the output end is higher than a second predetermined voltage value and the power voltage is lower than the first predetermined voltage value, control the switch element such that the output current is smaller than the constant current value; and when the power voltage is greater than or equal to the first predetermined voltage value, control the switch element to maintain the output current at the constant current value.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 10, the prior art fails to disclose: “the control circuit is configured to: when the power voltage is not less than a first predetermined voltage value, control the switch element such that an output current output from the output end becomes a constant current value; when the voltage at the output end is higher than a second predetermined voltage value and the power voltage is lower than the first predetermined voltage value, control the switch element such that the output current is smaller than the constant current value; and when the power voltage is greater than or equal to the first predetermined voltage value, control the switch element to maintain the output current at the constant current value.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 13, the prior art fails to disclose: “the another end of the output capacitor being connected to the ground, wherein, at restarting the DC-DC converter, the control circuit is configured to: when the power voltage is not less than the first predetermined voltage value, control the switch element such that the output current becomes the constant current value regardless of the voltage at the output end; when the voltage at the output end is higher than a second predetermined voltage value and the power voltage is lower than the first predetermined voltage value, control the switch element such that the output current is smaller than the constant current value; and when the power voltage is greater than or equal to the first predetermined voltage value, control the switch element to maintain the output current at the constant current value.” in combination with the additionally claimed features, as are claimed by the Applicant. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0200275 by Ribariach teaches providing VCC from the switching node.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839